DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6-8s are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the mouth" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 is dependent from Claim 6 which is improper because a claim cannot depend from itself.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mooney (US 20060091174)
As for Claim 1, Mooney discloses a clothing integrated tab system, comprising: 
an anchor panel (see annotated Figure); 
a tab member (see annotated Figure) coupled to the anchor panel; and 
a garment (see annotated Figure) comprising a first slit (see annotated Figure) and a second slit (see annotated Figure), wherein the tab member is configured to be inserted into the first slit and the second slit, wherein the garment comprises a pair of pants (see annotated Figure) comprising a pant interior (see annotated Figure) and a pant exterior (see annotated Figure), and wherein the first slit and the second slit are disposed in the pant interior (see annotated Figure which discloses slits 81-84 which disposed on the waistline of pants and goes through the interior and exterior of the pants waistline forming a loop).
2. The clothing integrated tab system of claim 1, further comprising a container (7) coupled to
the anchor panel, the container comprising: a receiving end (sides of 1); a closed end (upper surface of  7); and at least one container wall back wall of 1) extending from the receiving end to the closed end.
3. The clothing integrated tab system of claim 2, wherein the container further comprises a collapsible member (pocket of 1)  disposed on the receiving end and configured to adjust the receiving end of the container between a closed position (tee 5 inserted in pocket) and an open position (no tee5 inserted into pocket of 1).
4, The clothing integrated tab system of claim 2, wherein the anchor panel comprises a front face (front face of rear wall of 1) and an opposing back face (back face of rear wall of 1), wherein the container is coupled to a first one of the front face and the back face of the anchor panel (see Fig. 2) and the tab member is removably coupled to a second one of the front face and the back face different from the first one (see Fig. 7).
5. The clothing integrated tab system of claim 1, wherein a proximate end of the tab member is configured to be inserted into the first slit (see para [0020] ) and a distal end of the tab member is configured to be inserted into the second slit (see para [0020] ).
6. The clothing integrated tab system of claim 6, the container further comprising a collapsible member (pocket of 1 holding tees 5) disposed along the mouth of the container.
8. The clothing integrated tab system of claim 6, wherein the collapsible member is elastic (see Claim 1).
10. The clothing integrated tab system of claim 1, the anchor panel further comprising: 
a first aperture (see annotated Fig.); 
a second aperture (see annotated Fig.); 
a channel (see annotated Fig.) extending from the first aperture to the second aperture; and 
a bridge tab (see annotated Fig.) disposed between the first aperture and second aperture and extending over the channel, wherein the bridge tab comprises: 
a first connecting arm (see annotated Fig.) coupled to the anchor panel; 
a second connecting arm (see annotated Fig.) coupled to the anchor panel; and 
a bridge tab member (see annotated Fig.) coupled to the first connecting arm and the second connecting arm, wherein the at least one tab may also include at least two incisions (see annotated Fig.) disposed between a proximate end and a distal end, where the at least two incisions may be configured to engage the bridge (see annotated Fig.).

    PNG
    media_image1.png
    685
    687
    media_image1.png
    Greyscale

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DAVID M UPCHURCH/               Examiner, Art Unit 3677